DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 1, 5, and 6 are objected to because of the following informalities: In line 6 of each of claims 1 and 5 and in line 10 of claim 6, “an input side” should be --the input side-- since the input side of the main speed reduction unit was previously claimed (in line 2 of claims 1 and 5, and line 6 of claim 6); in claim 4, line 1, “and,” should be --, and--; in claim 6, line 9, “a rotary drive source” should be --the rotary drive source--, since the rotary drive source was claimed in line 2.  Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 is indefinite because it claims in lines 7-8 that rotation may be output to the first block, while lines 13-14 contrarily claim relative rotation between the fixed block and the first block is prevented.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeuchi, KR 2008-0096798, a machine translation of which is attached as an Office Action Appendix.

	Takeuchi shows a speed reducer 210 in figure 8. The description begins at the bottom of page 14/17 (“(Fifth embodiment)”).
	A main speed reduction unit decelerates rotation from an input side (including crankshaft gear 268) and transmits decelerated rotation to an output side (including carrier 259).
	A fixed block 212 is coupled to the main speed reduction unit and rotatably supports an input gear 234 coupled to a rotary drive source 42.
	An output gear 274/270 transmits rotation of the input gear 234 to the input side (268) of the main speed reduction unit.
	An intermediate gear 244/272 meshes with the input gear 234 and the output gear 274/270 and is rotatably supported by the fixed block 212.
(claim 1)

	A recess 222 is formed in a surface of the fixed block 212 facing the main speed reduction unit to accommodate the intermediate gear 244/272.
(claim 2)

	A first block 259 is coupled to the fixed block 212.
	An input rotor 260 is rotatably supported by the first block 259.
	A second block 252 is engaged with the first block 259 such that the second block 252 is rotatable relative to the first block 259.
	A main speed reduction mechanism 218 outputs rotation of the input rotor 260 to the first block 259.
	One end of the output gear 274/270 in an axial direction is rotatably supported by the first block 259 through bearing 299a, and the other end of the output gear 274/270 in the axial direction is rotatably supported by the fixed block 212 through bearing 299b.
(claim 3)

	A first block 252 is coupled to the fixed block 212. (Note a shift in interpretation of which block is the first block between treatment of claim 3 and claim 4.)
	An input rotor 260 is rotatably supported by the first block 252 through bearings 256a and 256b (input rotor 260 is supported for rotation about axis CL by the first block 252).
	A second block 259 is engaged with the first block 252 such that it is rotatable relative to the first block 252.
	A main speed reduction mechanism 218 outputs rotation of the input rotor 260 to the second block 259.
	The output gear 274/270 is disposed concentrically with a center CL of relative rotation between the first block 252 and the second block 259.
	The input rotor 260 has a driven gear 268 that meshes with the output gear 274/270 and the input rotor 260 is spaced away from the relative rotation center CL.
	Relative rotation between the fixed block 212 and the first block 252 around the relative rotation center CL is prevented by a restraining member 251.
(claim 4)

	Takeuchi shows a speed reducer 210 in figure 8.
	A main speed reduction unit decelerates rotation from an input side (including crankshaft gear 268) and transmits decelerated rotation to an output side (including carrier 259).
	A fixed block 212 is coupled to the main speed reduction unit and rotatably supports an input gear 234 coupled to a rotary drive source 42.
	An output gear 274/270 transmits rotation of the input gear 234 to the input side of the main reduction unit.
	An intermediate gear 244/272 meshes with the input gear 234 and the output gear 274/270 and is rotatably supported by the fixed block 212.
	The main speed reduction unit includes a first block 259, an input rotor 260, a second block 252, and a main speed reduction mechanism 218.
	The first block 259 is coupled to the fixed block 212.
	The input rotor 260 is rotatably supported by the first block 259.
	The second block 252 is engaged with the first block 259 such that it is rotatable relative to the first block 259.
	The main speed reduction mechanism 218 outputs rotation of the input rotor 260 to the first block 259.
	The output gear 274/270 is rotatably supported at an end portion of the first block 259 (through bearing 299a) on the fixed block side at a position concentric to a center CL of relative rotation between the first block 259 and the second block 252.
	A recess 222 is formed in a surface of the fixed block 212 facing the main speed reduction unit to accommodate the intermediate gear 244/272.
	The intermediate gear 244/272 is rotatably supported by the fixed block 212 in the recess 222.
(claim 5)

	Takeuchi shows a drive device in figure 8.
	A speed reducer 210 decelerates rotation input by a rotary drive source 42 and outputs decelerated rotation.
	A rotary block is coupled to an output 259 of the speed reducer.  In the last nine lines of page 16/17 and page 17/17, a rotary block being either a jig for supporting a workpiece (as shown as element 80 in figure 7) or a robot arm fixed on the speed reducer output.
	The speed reducer 210 includes a main speed reduction unit 218, a fixed block 212, an output gear 274/270, and an intermediate gear 244/272.
	The main speed reduction unit 218 decelerates rotation from an input side (including camshaft gear 268) and transmits decelerated rotation to an output side (including carrier 259).
	The fixed block 212 is coupled to the main speed reduction unit 218 and rotatably supports an input gear 234 coupled to the rotary drive source 42.
	The output gear 274/270 transmits rotation of the input gear 234 to the input side of the main speed reduction unit 218.
	The intermediate gear 244/272 meshes with the input gear 234 and the output gear 274/270 and is rotatably supported by the fixed block 212.
(claim 6)


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi, EP 2 149 724.

	Kobayashi shows a speed reducer 100 in figure 2.
	A main speed reduction unit decelerates rotation from an input side (including crankshaft gear 62) and transmits decelerated rotation to an output side (including carrier 18).
	A fixed block 50 is coupled to the main speed reduction unit and rotatably supports an input gear 61 coupled to a rotary drive source 51.
	An output gear 62 transmits rotation of the input gear 61 to the input side of the main speed reduction unit.
	An intermediate gear 63 meshes with the input gear 61 and the output gear 62 and is rotatably supported by the fixed block 50.
(claim 1)

	A recess is formed in a surface of the fixed block 50 facing the main speed reduction unit to accommodate the intermediate gear 63.  As shown in figure 2, the fixed block 50 includes a recess facing toward the left of the figure, the recess accommodating the intermediate gear 63 along with the input gear 61 and output gear 62.  A further leftward facing recess in the fixed block 50 supports the shaft 64 of the intermediate gear 53 (col. 8, lines 19-20), thus also accommodating the intermediate gear 63.
(claim 2)


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Each of the following discloses a speed reducer including a rotary drive source with an input gear, an output gear transmitting rotation of the input gear to an input side of a speed reduction unit of the speed reducer, and an intermediate gear meshing with the input gear and the output gear:

U. S. Patent Application Publication 2008/0295623 (Kurita et al.) December 2008.
U. S. Patent Application Publication 2009/0325753 (Hirata) December 2009.
U. S. Patent 7,942,779 (Kobayashi) May 2011.
EP 2 327 906 (Tanaka et al.) June 2013.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SLE
/SHERRY L ESTREMSKY/Primary Examiner, Art Unit 3659